Citation Nr: 0530436	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-37 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the veteran's claim for service 
connection of a low back disorder.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he sustained a back injury after 
being thrown from the back of a truck during service and that 
this injury resulted in his currently diagnosed low back 
disorder.    

The Board notes that the veteran submitted a service health 
record as additional evidence in September 2005 accompanied 
by a waiver of the RO's right to initial consideration of the 
new evidence.  See Board of Veteran's Appeals: Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(Sept. 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  The service health record documents a complaint 
of "chronic back pain" in July 1969.  The record shows that 
the veteran's service health record is new evidence and was 
not previously associated with the claims file.    

The Board finds that the claims file does not contain 
sufficient medical evidence to render a decision as to 
whether the veteran's currently diagnosed low back disorder 
is related to service.  Although the veteran underwent a VA 
medical examination in February 2004,  the examination report 
indicates that the veteran was evaluated to determine his 
eligibility for non-service connected pension connected to 
his disability rather than his entitlement to service 
connection for a low back disorder.  The February 2004 
examination report reflects a diagnosis of a low back 
disorder but fails to include a medical nexus opinion 
regarding the etiology of the veteran's low back disorder.  
Therefore, the veteran must be afforded a new VA medical 
examination that includes a medical nexus opinion based on 
review of the veteran's claim file, which will include 
consideration of the newly submitted evidence.  38 U.S.C.A. 
§ 5103(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action: 
  
1.  The veteran should be afforded with 
an appropriate VA examination to 
determine the identity and etiology of 
any low back disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished and 
all findings reported in detail.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should state whether the veteran's low 
back disorder is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
of less than 50 percent) causally or 
etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

